Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the prospectus constituting part of this Registration Statement on Form S-1 for DanDrit Biotech USA, Inc. (formerly Putnam Hills Corp.) (the “Company”), of our report dated December 31, 2013, relating to the December 31, 2012 and 2011 financial statements of the Company, which appears in such prospectus. We also consent to the reference to us under the headings “Changes In and Disagreements with Accountants on Accounting and Financial Disclosure” and “Experts”. /s/ GREGORY & ASSOCIATES, LLC GREGORY & ASSOCIATES, LLC Salt Lake City, Utah February 14, 2014
